Citation Nr: 1630085	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating prior to February 26, 2010, and to a rating in excess of 20 percent from February 26, 2010, for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to February 1981, from May 1981 to May 1985, and from August 1989 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the Board in August 2014.  

The Board remanded the Veteran's claim for additional development in November 2014.

The Board notes that in an October 2015 rating decision, the Veteran was granted service connection for radiculopathy of the right upper extremity secondary to his service-connected neck disability and assigned a 20 percent rating effective August 1, 2008.  The Veteran has not appealed this issue and it is therefore not currently before the Board.     

It appears that the issues of entitlement to an increased rating for a left knee disability, a lumbar spine disability, right ankle gout, bilateral hand gout, and bilateral foot gout and entitlement to service connection for instability of the left knee secondary to the service-connected left knee disability and left ankle gout have been raised by the record in a VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 






FINDINGS OF FACT

1.  Prior to February 26, 2010, the Veteran was shown to experience neck pain.

2.  Since February 26, 2010, the Veteran's service-connected neck disability is manifested by no worse than 30 degrees of flexion and combined range of motion of 250 degrees; the disability was not manifested by any incapacitating episodes in association with intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Prior to February 26, 2010, the criteria for a disability rating of 10 percent for a neck disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  Since February 26, 2010, the criteria for a disability rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran submitted a claim of entitlement to service connection for a neck disability in December 2007.  The Veteran was granted service connection for a neck disability in a November 2008 rating decision and assigned a noncompensable rating effective August 1, 2008, the day following his discharge from active duty service.  In an April 2010 rating decision, the Veteran was awarded a 20 percent rating for his neck disability effective February 26, 2010.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  However, while the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, they are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

A review of the Veteran's service treatment reports reflect that the Veteran reported neck pain following an injury in Kosovo in November 1999.  The Veteran was diagnosed with cervical intervertebral disc degeneration in 2007.  

At a January 2008 VA examination, the Veteran reported pain and stiffness of the neck and paralysis of the right arm with no weakness.  The pain was reported to be aching, sharp, and crampy and was relieved with rest.  He used various medications and physical therapy to treat his neck condition.  The Veteran reported one episode of incapacitation in October 2007 with no reference to any physician prescribed bedrest.  Physical examination revealed no evidence of radiating pain and no evidence of muscle spasm or tenderness.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine revealed flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 80 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the cervical spine revealed moderate degenerative changes at C2-3 and C4-5.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.

At a February 2010 VA examination, the Veteran reported continuous pain in the cervical spine.  He also endorsed weakness, stiffness, fatigability, lack of endurance, and popping with rotation of his head.  The Veteran indicated that the pain radiated to the left extremity and he reported pain and tingling in the thumb, index, and middle finger of the left hand.  He reported that he is usually able to function in his usual occupation but missed two days of work in the last year due to neck pain.  He did not use a brace or any other assistive devices.  He reported flare-ups of pain once or twice a month lasting one to two days.  The Veteran denied physician ordered bedrest for his neck.  He used oral and topical medications and a heating pad.  Physical examination of the spine revealed no scoliosis or spasm but there was some tenderness over C5-6.  Range of motion testing revealed forward flexion to 30 degrees with pain at 30 degrees, extension to 35 degrees with pain at 35 degrees, left lateral flexion to 30 degrees with pain at 30 degrees, right lateral flexion to 40 degrees with no associated pain, left lateral rotation to 45 degrees with pain at 45 degrees and right lateral rotation to 70 degrees with no associated pain.  There was no loss of coordination and no change in active or passive range of motion during repeat testing and no additional loss of motion due to painful motion, lack of endurance, weakness, or fatigue.  Grip, ulnar, radial, and median strength testing was 5/5 bilaterally and sensation was intact to light touch, cold, and vibration in the bilateral upper extremities.  Neurological examination revealed that cranial nerves and deep tendon reflexes were intact.  Sensation was intact to light touch, vibration, temperature, and motor strength was 5/5 in the upper extremities.  An electromyograph (EMG) study of the right was normal in August 2005.  The examiner diagnosed cervical spine degenerative joint disease with subjective painful radiculopathy radiating into the left upper extremity with no objective findings (sensory or motor deficits) of radiculopathy on physical examination.  

The Veteran was seen at Front Range Spine and Neurosurgery for right arm radiculopathy in June 2014.  A magnetic resonance imaging (MRI) was noted to have revealed progressive degenerative disc disease at C5-6.  He was assessed with right-sided radiculopathy and an anterior discectomy and fusion was recommended.  

At an October 2015 VA examination, the Veteran reported stiffness and when he turns his head to the right and stretched his arms he had sharp pain that shot up and was paralyzing for a few seconds with intense head pain for several minutes.  He also endorsed shooting pain to his thumb, index, and middle fingers.  Range of motion testing revealed forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 80 degrees with pain on forward flexion, extension, right lateral flexion, and right lateral rotation.  There was tenderness to deep palpation of the right cervical paraspinal muscles.  The Veteran was able to perform repetitive use testing with three repetitions with no additional loss of function or range of motion.  Muscle spasm and localized tenderness did not result in abnormal gait or spinal contour.  Muscle strength testing and reflex examination of the bilateral upper extremities was normal.  Sensory examination of the left shoulder, bilateral inner and outer forearm, and bilateral hands and fingers was normal.  There was decreased sensation to light touch of the right shoulder area.  The examiner assessed the Veteran with radiculopathy of the right side only.  There was no ankylosis of the cervical spine and no neurological abnormalities related to the cervical spine.  The examiner indicated that the Veteran's neck condition impacted his ability to work.  However, the Veteran was noted to work as an environmentalist for the Department of Defense which involved physical labor fifty percent of the time and desk work fifty percent of the time with no accommodations made for his neck disability.  He missed two days of work in the last year due to increased neck pain.    

Diagnostic Code 5003 (degenerative arthritis) provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Disabilities of the spine, excepting degenerative disc disease, which may be rated as all other spine disabilities or under separate criteria for disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45, and left and right lateral rotation from 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal movement are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2015).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).

Under the provisions for rating intervertebral disc syndrome (preoperatively or postoperatively), the disability is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For purposes of rating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Court of Appeals for Veterans Claims (Court) held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  Essentially, the Court allowed for a 10 percent rating for each painful joint, but found that pain alone absent the showing that it caused actual limitation of motion did not support a higher rating based on limitation of motion.

For the period prior to February 26, 2010, the Board has determined that a rating of 10 percent is warranted for the neck disability.  At the relevant VA examination in January 2008, the Veteran had flexion to 45 degrees and the combined range of motion was 340 degrees.  Consequently, flexion and the combined range of motion of the cervical spine were normal and equates to a noncompensable rating.  However, a review of the claims file revealed neck pain during service and at the VA examination.  The Veteran has consistently reported experiencing pain in his neck during the relevant period at issue.  While the cervical spine generally functioned normally at the VA examination in 2008, a review of the record reflects that pain was documented on examination.  The Veteran has not reported nor does the evidence indicate any incapacitating episodes as defined by the rating criteria.   As such, pursuant to 38 C.F.R. § 4.59, a 10 percent rating should be assigned for the neck disability.  
  
For the period since February 26, 2010, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's neck disability.  At the relevant VA examination in 2010, the Veteran had flexion to 30 degrees and the combined range of motion was 250 degrees. Additionally, at the most recent VA examination in October 2015, the Veteran had flexion to 45 degrees and the combined range of motion was 260 degrees.  The Board acknowledges the Veteran's assertions of pain.  However, the Board notes that the 20 percent rating assigned contemplates the degree of limitation of motion accompanied by symptoms that cause pain.  

Furthermore, the objective medical evidence indicated that repetitive motion testing did not result in weakness, incoordination, or lack of endurance and there was no additional loss of motion following repeated testing at either the 2010 or 2015 VA examinations.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Board finds that the 20 percent currently assigned already contemplates the degree of functional loss demonstrated for the relevant appeal period at issue.  As noted, the Veteran was granted service connection for radiculopathy of the right upper extremity secondary to his service-connected neck disability.  With regard to the left upper extremity, while the 2010 VA examination reflects that there was subjective painful radiculopathy radiating into the left upper extremity, there were no objective findings (sensory or motor deficits) of radiculopathy on physical examination.  At no other time have left-sided neurological manifestations been reported.  Consequently, the Board finds that a separate rating for left-sided neurological manifestations is not warranted. 

The Veteran has not reported nor does the evidence indicate any incapacitating episodes as defined by the rating criteria and thus a rating higher than the currently assigned 20 percent rating is not warranted. 

Accordingly, the Board finds that a rating in excess of 20 percent for a neck disability is not warranted.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his neck disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of pain and radiculopathy.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his neck disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected neck disability

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. 

ORDER

Entitlement to a rating of 10 percent for a neck disability prior to February 26, 2010, is granted.  

Entitlement to a rating in excess of 20 percent for a neck disability since February 26, 2010, is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


